 1   NANCY K. McCOMBS (CSBN 163629)
     Law Office of McCombs and Abel
 2   12 Geary Street, Suite 201
     San Francisco, California 94108
 3   Telephone: (415) 678-2626
     E-mail: abelmccombs@gmail.com
 4   Attorney for Plaintiff

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8
     STEPHANIE MINA,                                     )   No. 2:17-cv-01381-DB
 9                                                       )
                     Plaintiff,                          )   STIPULATION AND ORDER FOR
10                                                       )   ATTORNEY FEES PURSUANT TO THE
             v.                                          )   EQUAL ACCESS TO JUSTICE ACT
11                                                       )
                                                         )
12   NANCY A. BERRYHILL,                                 )
     Acting Commissioner of Social Security              )
13                                                       )
                     Defendant
14

15           Plaintiff, Stephanie Mina, by and through her attorney, Nancy McCombs, and Defendant,

16   Nancy A. Berryhill, Acting Commissioner of Social Security Administration, by and through

17   attorneys, McGregor Scott, United States Attorney for the Eastern District of California, Jeffrey Chen,

18   Special Assistant United States Attorney, and Deborah Lee Stachel, Regional Chief Counsel, for said

19   district, jointly stipulate that the court award attorney fees and expenses in the amount of four-thousand

20   three-hundred dollars ($4,300.00) under the Equal Access to Justice Act, 28, U.S.C. § 2412(d), and costs

21   in the amount of four hundred dollars ($400.00) under 28 U.S.C. § 1920. This amount represents

22   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with this civil

23   action, in accordance with 28 U.S.C. §§ 1920; 2412(d).

24           After the Court issues order for EAJA fees to Plaintiff, the government will consider the matter

25   of the Plaintiff’s assignment of EAJA fees to Nancy McCombs. Pursuant to Astrue v. Ratliff, 560 U.S.
     586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
 1
     whether the fees are subject to any offset allowed under the United States Department of the Treasury’s
 2
     Offset Program. After the order for EAJA fees is entered, the government will determine whether they
 3
     are subject to any offset.
 4
             Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 5
     Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses and
 6
     costs to be made directly to Nancy McCombs, pursuant to the assignment executed by Plaintiff. Any
 7
     payments made shall be delivered to Nancy McCombs.
 8
             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
 9
     fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
10
     otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any and
11

12
     all claims that Plaintiff and Nancy McCombs, including the Law Office of McCombs and Abel have

13
     relating to EAJA attorney fees in connection with this action.

14           The parties hereby request that the court enter an order awarding the Plaintiff attorney
15   fees and expenses in the amount of $4,700.00, which includes $4,300.00 in fees and $400.00 in
16
     costs, in settlement of any and all claim he may have in the matter pursuant to EAJA.
17

18   DATE: 12/4/2018                                             /s/ Nancy K. McCombs
                                                                NANCY K. McCOMBS,
19                                                              Plaintiff’s Attorney

20
     DATE: 12/4/2018                                            /s/ Jeffrey Chen
21                                                              JEFFREY CHEN
                                                                Special Assistant Unites States Attorney
22                                                              McGREGOR SCOTT
                                                                United States Attorney for the Eastern
23                                                              District of California
                                                                DEBORAH LEE STACHEL
24                                                              Regional Chief Counsel

25
 1                                                     ORDER

 2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.

 3   Dated: December 20, 2018

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
     DLB:6
19   DB\orders\orders.soc sec\mina1381.stip.eaja.ord

20

21

22

23

24

25
